UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013. OR □ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-13611 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation or Organization) 38-2078923 (I.R.S. Employer Identification No.) 1541 Reynolds Road Charlotte, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(517)543-6400 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2013 Common stock, $.01 par value 34,110,988 shares SPARTAN MOTORS, INC. INDEX Page FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets – March 31, 2013 (Unaudited) and December 31, 2012 4 Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2013 and 2012 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2013 and 2012 (Unaudited) 6 Condensed Consolidated Statement of Shareholders’ Equity – Three Months Ended March 31, 2013 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 2 FORWARD-LOOKING STATEMENTS There are certain statements within this Report that are not historical facts.These statements are called “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These statements involve important known and unknown risks, uncertainties and other factors and can be identified by phrases using “estimate,” “anticipate,” “believe,” “project,” “expect,” “intend,” “predict,” “potential,” “future,” “may,” “will”, “should” and similar expressions or words. Our future results, performance or achievements may differ materially from the results, performance or achievements discussed in the forward-looking statements. There are numerous factors that could cause actual results to differ materially from the results discussed in forward-looking statements, including, among others: · Changes in economic conditions, including changes in interest rates, credit availability, financial market performance and the Company’s industries can have adverse effects on its earnings and financial condition, as well as its customers, dealers and suppliers.In particular, the Company could be adversely affected by the economic impact to its supply base, including those members of the supply base that support the automobile industry. · Changes in relationships with major customers and suppliers could significantly affect the Company’s revenues and profits. · Constrained government budgets may have a negative effect on the Company’s business and its operations. · The integration of businesses or assets we have acquired or may acquire in the future involves challenges that could disrupt our business and harm our financial condition. · When we introduce new products, we may incur expenses that we did not anticipate, such as start-up and recall expenses, resulting in reduced earnings. · Amendments of the laws and regulations governing our businesses, or the promulgation of new laws and regulations, could have a material impact on the Company’s operations. · We source components from a variety of domestic and global suppliers who may be subject to disruptions from natural or man-made causes.Disruptions in our supply of components could have a material and adverse impact on our results of operations or financial position. · Changes in the markets we serve may, from time to time, require us to re-configure our production lines or re-locate production of products between buildings or to new locations in order to maximize the efficient utilization of our production capacity.Costs incurred to effect these re-configurations may exceed our estimates and efficiencies gained may be less than anticipated. This list provides examples of factors that could affect the results described by forward-looking statements contained in this Report.However, this list is not intended to be all inclusive.The risk factors disclosed in Item 1A “Risk Factors” of Part II of this Quarterly Report on Form 10-Q and in Part I – Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2012, include all known risks our management believes could materially affect the results described by forward-looking statements contained in this Report.However, those risks may not be the only risks we face.Our business, operations, and financial performance could also be affected by additional factors that are not presently known to us or that we currently consider to be immaterial to our operations.In addition, new risks may emerge from time to time that may cause actual results to differ materially from those contained in any forward-looking statements.We believe that the forward-looking statements contained in this Report are reasonable.However, given these risks and uncertainties, we cannot provide you with any guarantee that the anticipated results will be achieved. All forward-looking statements in this Report are expressly qualified in their entirety by the cautionary statements contained in this Sectionand you are cautioned not to place undue reliance on the forward-looking statements contained in this Report as a prediction of actual results. We disclaim any obligation to update or revise information contained in any forward-looking statement to reflect developments or information obtained after the date this Report is filed with the Securities and Exchange Commission. 3 Item 1. Financial Statements SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) March 31, 2013 (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $1,014 and $1,021 Inventories Deferred income tax assets Income taxes receivable Assets held for sale Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued warranty Accrued customer rebates Accrued compensation and related taxes Deposits from customers Other current liabilities and accrued expenses Current portion of long-term debt 98 82 Total current liabilities Other non-current liabilities Long-term debt, less current portion Deferred income tax liabilities Shareholders' equity: Preferred stock, no par value: 2,000 shares authorized (none issued) - - Common stock, $0.01 par value; 40,000 shares authorized; 33,842 and 33,862 outstanding Additional paid in capital Retained earnings Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 4 SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Sales $ $ Cost of products sold Restructuring charge - Gross profit Operating expenses: Research and development Selling, general and administrative Restructuring charge - Total operating expenses Operating loss ) ) Other income (expense): Interest expense ) ) Interest and other income Total other income (expense) 76 Loss before taxes ) ) Taxes ( 2,498 ) ) Net loss $ ) $ ) Basic and Diluted net loss per share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Accompanying Notes to Condensed Consolidated Financial Statements. 5 SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization (Gain) loss on disposal and impairment of assets ) Expense from changes in fair value of contingent consideration 61 Tax expense related to stock incentive plan transactions 13 6 Stock based compensation related to stock awards Decrease (increase) in operating assets: Accounts receivable ) Inventories ) Income taxes receivable ) ) Other assets ) Increase (decrease) in operating liabilities: Accounts payable Accrued warranty 51 Accrued customer rebates ) ) Accrued compensation and related taxes ) Deposits from customers ) Other current liabilities and accrued expenses ) (8 ) Taxes on income 47 58 Total adjustments Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment 27 1 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt 86 - Payments on long-term debt (7 ) ) Net proceeds from the exercise, vesting or cancellation of stock incentive awards 71 Cash paid related to tax impact of stock incentive plan transactions ) (6 ) Net cash provided by financing activities 51 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 6 SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (In thousands) (Unaudited) Number of Shares Common Stock Additional Paid In Capital Retained Earnings Total Shareholders' Equity Balance at December 31, 2012 $ Issuance of common stock and the tax impact of stock incentive plan transactions 74 1 - Issuance of restricted stock, net of cancellation ) (2 ) 2 - - Stock based compensation expense related to restricted stock - - - Net loss - - - ) ) Balance at March 31, 2013 $ See Accompanying Notes to Condensed Consolidated Financial Statements. 7 SPARTAN MOTORS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) NOTE 1 - GENERAL AND SUMMARY OF ACCOUNTING POLICIES For a description of key accounting policies followed refer to the notes to the Spartan Motors, Inc. (the “Company”)consolidated financial statements for the year ended December 31, 2012, included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on March14, 2013.There have been no changes in such accounting policies as of the date of this report. The Company has five wholly-owned operating subsidiaries: Spartan Motors Chassis, Inc., located at our corporate headquarters in Charlotte, Michigan (“Spartan Chassis”); Crimson Fire, Inc., located in Brandon, South Dakota (“Crimson”); Crimson Fire Aerials, Inc., located in Ephrata, Pennsylvania (“Crimson Aerials”); Utilimaster Corporation, located in Bristol and Wakarusa, Indiana (“Utilimaster”); and Classic Fire, LLC (“Classic Fire”), located in Ocala, Florida.In November, 2012, Crimson entered into a joint venture with Gimaex Holding, Inc. to form Spartan-Gimaex Innovations, LLC.Spartan-Gimaex Innovations, LLC will be reported as a consolidated subsidiary of Spartan Motors, Inc.There have been no financial transactions involving Spartan-Gimaex Innovations, LLC through March 31, 2013. The accompanying unaudited interim condensed consolidated financial statements reflect all normal and recurring adjustments that are necessary for the fair presentation of the Company’s financial position as of March 31, 2013, the results of operations for the three month period ended March 31, 2013 and the cash flows for the three month period ended March 31, 2013, and should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for the full year. The Company is required to disclose the fair value of its financial instruments in accordance with Financial Accounting Standards Board (FASB) Codification relating to “Disclosures about Fair Values of Financial Instruments.”The carrying amounts of cash and cash equivalents, accounts receivable, accounts payable and the Company’s fixed and variable rate debt instruments approximate their fair value at March 31, 2013 and December 31, 2012. Certain immaterial amounts in the prior periods’ financial statements have been reclassified to conform to the current period’s presentation. Recently issued accounting standards In July, 2012 the FASB issued Accounting Standards Update 2012-02 “Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”).ASU 2012-02 permits entities to first assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform a quantitative impairment test for the indefinite-lived intangible asset.Under the amendments in ASU 2012-02, an entity is not required to determine the fair value of an indefinite-lived intangible asset unless it determines that it is more likely than not that the fair value of the indefinite-lived intangible asset is impaired.Under the amendments in ASU 2012-02, an entity has the option to bypass the qualitative assessment and proceed directly to a quantitative impairment test for any indefinite-lived intangible asset in any period.ASU 2012-02 is effective for interim and annual indefinite-lived intangible asset impairment tests performed for fiscal years beginning after September 15, 2012, with early adoption permitted.The adoption of ASU 2012-02 did not have an impact on the Company’s financial statements. 8 SPARTAN MOTORS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) NOTE 2 – INVENTORIES Inventories are summarized as follows: March 31, December 31, Finished goods $ $ Work in process Raw materials and purchased components Reserve for slow-moving inventory ) ) $ $ Included in the “Raw materials and purchased components” line item above at March 31, 2013 and December 31, 2012 are $4,725 and $9,626 for transitional engines purchased in preparation for the 2013 engine emissions change. The Company has a number of demonstration units as part of its sales and training program.These demonstration units are included in the “Finished goods” line item above, and the net carrying amount was $9,938 and $9,653 at March 31, 2013 and December 31, 2012. NOTE 3 – DEBT Long-term debt consists of the following: March 31, December 31, Note payable to Prudential Investment Management, Inc. Principal due December 1, 2016 with quarterly interest only payments of $68 at 5.46%. Unsecured debt. (1) $ $ Line of credit revolver (2) Capital lease obligations Total debt Less current portion of long-term debt (98 ) (82 ) Total long-term debt $ $ The Company has a private shelf agreement with Prudential Investment Management, Inc., which allows the Company to borrow up to $45,000 to be issued in $5,000 minimum increments.The interest rate is determined based on applicable rates at the time of issuance.The Company had $5,000 of private placement notes outstanding at March 31, 2013 and December 31, 2012 with Prudential Investment Management, Inc. The Company’s primary line of credit is a $70,000 unsecured revolving line with Wells Fargo Bank and JPMorgan Chase Bank, expiring on December16, 2016. Both lending institutions equally share this commitment. This line carries an interest rate of the higher of either (i) the highest of prime rate, the federal funds effective rate plus 0.5%, or the one month adjusted LIBOR plus 1.00%; or (ii) adjusted LIBOR plus margin based upon the Company’s ratio of debt to earnings from time to time.The Company had no borrowings on this line at March 31, 2013 or December 31, 2012.General Motors Company (“GM”) has the ability to draw up to $5,000 against the Company’s primary line of credit in relation to chassis supplied to Utilimaster under a chassis bailment inventory program, resulting in net available borrowings of $65,000 at March 31, 2013.See Note 5, Commitments and Contingent Liabilities for further information about this chassis bailment inventory program.The applicable borrowing rate including margin was 3.25% at March 31, 2013. 9 SPARTAN MOTORS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands, except per share data) The long-term debt due is as follows: $
